NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-0080-20

ROBERT FUHRMAN,
MATTHEW LINDENBERG,
CONSTANCE LOSCALZO,
DEBORAH STEINBAUM,
and SIOBHAN CRANN
WINOGRAD,

      Plaintiff-Respondents,          APPROVED FOR PUBLICATION

                                             March 9, 2020
v.
                                         APPELLATE DIVISION

HEATHER MAILANDER, IN
HER OFFICIAL CAPACITY
AS THE VILLAGE CLERK FOR
THE VILLAGE OF RIDGEWOOD,

      Defendant-Appellant,

and

THE COUNTY CLERK FOR
BERGEN COUNTY,

     Defendant.
______________________________

            Argued February 10, 2021 – Decided March 9, 2021

            Before Judges Alvarez, Geiger and Mitterhoff.

            On appeal from the Superior Court of New Jersey,
            Law Division, Bergen County, Docket No. L-4906-20.
            William W. Northgrave argued the cause for appellant
            (Matthew S. Rogers and McManimon, Scotland &
            Bauman, LLC, attorneys; Matthew S. Rogers and
            William W. Northgrave, on the briefs).

            Scott D. Salmon argued the cause for respondents
            (Jardim, Meisner & Susser, PC, attorney; Scott D.
            Salmon, on the brief).

      The opinion of the court was delivered by

GEIGER, J.A.D.

      In this accelerated appeal arising from a municipal clerk's rejection of an

initiative petition to move the school board and municipal elections to the date

of the November general election, we address whether the municipal clerk

violated the Faulkner Act, N.J.S.A. 40:69A-184 to -192, by repeatedly refusing

to certify and file the initiative petition due to perceived minor technical

noncompliance. We also address whether the clerk's actions violated the right

of initiative petition guaranteed by the Faulkner Act, thereby depriving the

petitioners of a substantive right protected by N.J.S.A. 10:6-2(c) of the New

Jersey Civil Rights Act (NJCRA), N.J.S.A. 10:6-1 to -2.

      Defendant Heather Mailander,1 in her official capacity as municipal

clerk of the Village of Ridgewood, appeals from a September 2, 2020 Law


1
   References to defendant are to Heather Mailander only. We refer to
defendant Bergen County Clerk (the County Clerk), who did not take a
position in the trial court and did not participate in this appeal, by title.


                                                                          A-0080-20
                                       2
Division order entering final judgment in favor of plaintiffs Robert Fuhrman,

Matthew Lindenberg, Constance Loscalzo, Deborah Steinbaum, and Siobhan

Crann Winograd. The court ordered defendant to certify the initiative petition

and place plaintiffs' requested question on the ballot. The court also found that

defendant deprived plaintiffs of their right to substantive due process and their

statutory right of initiative in violation of N.J.S.A. 10:6-2(c) and awarded

attorney's fees and costs to plaintiffs pursuant to N.J.S.A. 10:6-2(f). For the

following reasons, we affirm.

                                       I.

      We discern the following largely undisputed facts from the record.

Ridgewood is governed by the Optional Municipal Charter Law, N.J.S.A.

40:69A-1 to -210, commonly known as the Faulkner Act.

      Plaintiffs were residents and registered voters in Ridgewood. They were

members of a "committee of petitioners" that sought to change the dates of the

elections for the Ridgewood Board of Education (BOE) and the Ridgewood

village council (Council) to coincide with the general elections in November,

in order to limit taxpayer expenditures. Only thirteen of the 584 operating




                                                                          A-0080-20
                                       3
public school districts in the State still hold April school board elections,

including Ridgewood.2

      In February 2020, petitioners began speaking with Ridgewood officials

about this initiative. On May 29, 2020, defendant told plaintiffs that to certify

their petition to place the question on the ballot, they needed to obtain between

410 and 614 signatures of registered Ridgewood voters. On June 5, 2020,

Lindenberg emailed defendant and Ridgewood's municipal solicitor asking for

clarification of the exact number of signatures required.

      Lindenberg requested that defendant confirm his understanding that

plaintiffs needed at least 410 signatures but no more than 615, because a larger

number of signatures would trigger a special election. On June 19, 2020,

defendant responded:     "Neither I nor [the municipal solicitor] are able to

provide you with legal information regarding the petitions.          If you are

concerned about the petitions with the wrong number, you may either seek

legal counsel for advice or submit them as is." That same day, the municipal

solicitor responded by email that it was a conflict of interest for him to answer

2
  See Fourteen Districts Hold Elections, NEW JERSEY SCH. BDS. ASSOC.,
May 12, 2020, https://www.njsba.org/news-publications/school-board-
notes/may-12-2020-vol-xliiino-40/fourteen-districts-hold-elections/. Garfield
subsequently moved its school district election to November. Katie Sobko,
Garfield to move school district elections to November, NorthJersey.com (June
14, 2020), https://northjersey.com/story/news/bergen/garfield/2020/06/14/
garfield-nj-move-school-district-elections-november/3177881001/.


                                                                          A-0080-20
                                        4
Lindenberg's question because it requested legal advice, and he represented

Ridgewood's Council.      In a subsequent June 26, 2020 email, Ridgewood's

municipal solicitor explained that defendant's statement that the number of

signatures needed was between 410 and 615, "is subject to interpretation . . .

and you are free to accept it or disregard it."

      On July 6, 2020, plaintiffs submitted an initiative and referendum

petition (the initial petition) to defendant pursuant to N.J.S.A. 40:69A-186.

The full text of the proposed ordinance read: "Shall the Village of Ridgewood,

NJ change the date of its Board of Education elections, normally held annually

in April, and its municipal (Village Council) elections, normally held bi-

annually in May, to the date of the General Election in November?"

      On July 24, 2020, defendant emailed Lindenberg notifying him that the

petition had been reviewed and was deemed insufficient. Defendant explained,

"[a]lthough you have sufficient signatures for the [i]nitiative [p]etition, it fails

to conform to [N.J.S.A.] 40:69A-186 in that the petition was not filed in the

proper legal form for an [i]nitiative [p]etition, pertaining to the question asked

and the statement made on the petition." Defendant directed plaintiffs to file a

supplementary petition within ten days. Lindenberg immediately responded

requesting defendant to provide "specific details" of how the initial petition




                                                                             A-0080-20
                                         5
was defective "in order to satisfy the requirements." In response, defendant

sent an August 5, 2020 certification of review which stated, in part:

            The [p]etition form is deficient because it does not
            provide the [o]rdinances that are begin sought for
            consideration. There are two distinct [o]rdinances
            proposed by the [p]etitioners in this process that must
            be written in full and placed before the voter who
            signs the petition. The [p]etitioners did not provide
            the [o]rdinances for the voter to review on the
            [p]etition before signing.

      Defendant also expressed her opinion that the initial petition was

circulated not in person, but through a website, and thereby not controlled by

the circulators, making it impossible to authenticate the signatures. Plaintiffs

attempted to cure the deficiencies by putting the full text of the proposed

ordinance on the face of the petition and by circulating it to individuals instead

of using a website.

      On August 13, 2020, plaintiffs submitted a supplementary initiative

petition (the petition). Five days later, defendant informed plaintiffs that the

petition was deficient, and that she would explain the deficiencies after the

Council meeting scheduled for September 2, 2020.

      Plaintiffs asked the County Clerk when the mail-in ballots for the

November election would be printed. On August 20, 2020, the County Clerk

responded that the last day to make changes to Ridgewood's ballots was



                                                                           A-0080-20
                                        6
August 31, 2020, because printing of the ballots would commence immediately

thereafter.

      On August 24, 2020, plaintiffs filed a verified complaint in lieu of

prerogative writs. Plaintiffs sought a writ of mandamus ordering defendant to

process their petition and place their question on the ballot, and a ruling that

defendant, by failing to certify their petition, had denied their statutory right of

initiative, violating N.J.S.A. 10:6-2(c).    Plaintiffs also sought an award of

attorney's fees pursuant to N.J.S.A. 10:6-2(f).

      The complaint noted that "[o]n April 29, 2020, Governor Phil Murphy

signed Executive Order 132, which allowed for the electronic collection of

petition signatures through a template to be created by the State."             The

resulting template form contained a blank space for insertion of the number of

signatures required for the proposed ordinance to be placed on the ballot. The

template form states that the "[n]umber of signatures required is available from

your local County Clerk or Municipal Clerk." It further instructs: "Municipal

Initiative and Referendum petitions shall be filed with the Municipal Clerk.

Please contact the filing officer for any questions you may have."

      Plaintiffs alleged that defendant violated her duty under N.J.S.A.

40:69A-188 to notify plaintiffs "immediately of her findings" regarding the

revised petition and was not permitted to "wait until the next meeting of the


                                                                             A-0080-20
                                         7
Village Council." They further alleged that "[d]efendant has continually acted

in a partisan manner, inserting both her personal opinions and that of Village

Council, into the process in an effort to delay and obstruct [plaintiffs'] right to

submit a public question."

      The trial court issued an order to show cause returnable August 27,

2020, noting the extremely time-sensitive nature of the matter and the need for

immediate resolution.     Defendant filed an answer.        The court heard oral

argument on August 27, 2020, and reserved judgment. In the meantime, the

court entered an August 28, 2020 order that directed the County Clerk not to

submit the Ridgewood ballot for printing before September 3, 2020.

      On September 2, 2020, the court issued an order and accompanying

twenty-seven-page written decision. The order: (1) declared that defendant

"violated N.J.S.A. 40:69-184 to -190 by improperly and unlawfully rejecting

[plaintiffs'] Initiative Petition"; (2) directed defendant "to certify [plaintiffs']

Initiative Petition that was filed on August 13, 2020 as sufficient and cause it

to be placed on the November 3, 2020 ballot"; (3) directed defendant and the

Clerk of Bergen County "to duly process the certified [p]etition, as is required

by statute, and cause it to be placed on the November 3, 2020 ballot"; (4)

vacated "the August 28, 2020 [o]rder that restricted the printing of the

Ridgewood ballot" and directed that the ballot "shall include the question to


                                                                             A-0080-20
                                         8
the voters as raised in the August 13, 2020 [p]etition"; (5) declared that

defendant's "rejection of the August 13, 2020 Initiative Petition constituted a

violation of [plaintiffs'] right to substantive due process as well as [their]

statutory right of initiative, in violation of N.J.S.A. 10:6-2(c)"; and (6)

awarded plaintiffs reasonable attorney's fees and costs in an amount to be

determined.

      The court explained its ruling that defendant improperly rejected

plaintiffs' petition submitted on August 13, 2020.          The initial petition,

submitted on July 6, 2020, made clear that plaintiffs sought to move both the

BOE and the municipal elections; even though defendant rejected that petition,

she stated that plaintiffs had a sufficient number of signatures to accomplish

their goal. The court found defendant "punted" her ministerial obligation to

notify plaintiffs of the reasons for her rejection of the August 13, 2020 petition

and she was not permitted by statute to defer to Village Council in this regard.

Furthermore, deferring the decision until after the September 2, 2020 Council

meeting would have denied plaintiffs the opportunity to have their question

placed on the ballot, which was scheduled to be printed on August 31, 2020.

The court noted defendant's arguments that two questions were necessary

because plaintiffs sought to move the date of two elections and that voters




                                                                           A-0080-20
                                        9
"might be [unaware] of the loss of the ability to vote on the school budget if

the school [board] election was moved."

      This appeal followed. The trial court denied defendant's motion to stay

the order. We granted defendant's motion to accelerate the appeal.

      On October 1, 2020, plaintiffs submitted their application for an award

of attorney's fees in the amount of $10,837.50 and costs of $420. Defendant

did not challenge the application. On October 21, 2020, the court issued an

order and accompanying written decision awarding the full amount sought by

plaintiffs.

      Plaintiffs' question appeared on the November ballot as follows: "Shall

the ordinance submitted by initiative petition providing for the establishment

of the date for Ridgewood [BOE] elections and for [Village Council]

[e]lections as the first Tuesday after the first Monday in November (The

General Election day) be adopted?" According to plaintiffs, Ridgewood voters

passed the public question by a margin of 58.78% in favor and 41.21% against.

      Defendant raises the following points for our consideration:

              POINT ONE

              VOTERS IN NEW JERSEY ARE GRANTED A
              RIGHT   TO    CHOOSE   IN   ELECTIONS,
              ESPECIALLY WHERE THE QUESTION IS WHEN
              TO HOLD ELECTIONS.

              POINT TWO

                                                                       A-0080-20
                                      10
           THE TRIAL COURT ERRED IN ORDERING THE
           PROPOSED ORDINANCE PERMITTING THE
           REMOVAL OF THE RIDGEWOOD SCHOOL[]
           BOARD    ELECTIONS    FROM APRIL   TO
           NOVEMBER TO BE INCLUDED ON THE
           NOVEMBER 3, 2020 BALLOT.

           A. The Proposed Ordinance Permitting the [Move]of
           The Ridgewood School Board Elections from April to
           November Did Not Follow the Procedures Required
           by N.J.S.A. 19:60-1.1.

           B. Moving School Board Elections From April to
           November Increases the Likelihood of Partisan Local
           Government Intermingling with School Board Affairs,
           and Removes a Citizen's Right to Vote on the School
           Budget.

           POINT THREE

           THE VILLAGE CLERK'S DUTY TO ADVISE
           RESPONDENTS AS TO THE SUFFICIENCY OF
           THEIR PETITION IS CIRCUMSCRIBED BY LAW.

                                     II.

     Defendant argues that the court erred by ordering her to place on the

ballot a single question addressing both the BOE and the municipal elections,

because, instead, two questions were required. We are unpersuaded.

     As we explained almost five decades ago:

                 The Faulkner Act was adopted in order to
           encourage public participation in municipal affairs in
           the face of normal apathy and lethargy in such
           matters. The act gave municipalities the option of
           choosing one form or another of local government best

                                                                       A-0080-20
                                     11
            suited to its needs. It was a legislative demonstration
            of the democratic ideal of giving the people the right
            of choosing the form of government they preferred
            and the opportunity to exercise the powers under that
            form to the furthest limits. Some [seventy-six] of the
            567 municipalities of this State have adopted one form
            or another of the forms of government authorized
            under the Faulkner Act.

                   The initiative and referendum processes
            authorized by the act comprise two useful instruments
            of plebiscite power and provide a means of arousing
            public interest. Ordinary rules of construction would,
            of course, dictate that such provisions should be
            liberally construed

            [Twp. of Sparta v. Spillane, 125 N.J. Super. 519, 523
            (App. Div. 1973).]

      "[V]oters in a Faulkner Act municipality have the right of initiative to

'propose any ordinance' and then 'adopt or reject the same at the polls.'" City

of Ocean City v. Somerville, 403 N.J. Super. 345, 351 (App. Div. 2008)

(quoting N.J.S.A. 40:69A-184).

                   The voters of any municipality may propose any
            ordinance and may adopt or reject the same at the
            polls, such power being known as the initiative. Any
            initiated ordinance may be submitted to the municipal
            council by a petition signed by a number of the legal
            voters of the municipality equal in number to at least
            15% of the total votes cast in the municipality at the
            last election at which members of the General
            Assembly were elected. An initiated ordinance may
            be submitted to the municipal council by a number of
            the legal voters of the municipality equal in number to
            at least 10% but less than 15% of the total votes cast
            in the municipality at the last election at which

                                                                        A-0080-20
                                      12
            members of the General Assembly were elected,
            subject to the restrictions set forth in [N.J.S.A.
            40:69A-192].

            [N.J.S.A. 40:69A-184.]

      N.J.S.A. 40:69A-186 sets forth the requirements for submitting a

petition for certification. All papers shall be uniform in size and style, petition

papers shall contain the full text of the proposed ordinance, each signer shall

indicate his or her place of residence, the names and addresses of the

committee of petitioners shall be attached to each petition, and each petition

paper shall include an affidavit of the circulator that he or she personally

circulated the paper and verified the signatures. N.J.S.A. 40:69A-186.

      Any five registered voters can organize themselves as a committee of

petitioners, who shall be responsible for the circulation and filing of the

petition. N.J.S.A. 40:69A-186. The circulated and signed petition is then filed

with the municipal clerk, who has twenty days to examine the petition to

determine whether "each paper of the petition has a proper statement of the

circulator and whether the petition is signed by a sufficient number of

qualified voters." N.J.S.A. 40:69A-187.

      Before the events relevant to this action occurred, the formal petition

requirements imposed by N.J.S.A. 40:69A-186 were significantly altered by

Executive Order 132, effective April 29, 2020, in response to the COVID-19


                                                                            A-0080-20
                                        13
emergency. Exec. Order No. 132 (Apr. 29, 2020), 52 N.J.R. 1100(c) (Apr. 29,

2020). The preamble of the Executive Order set forth the pandemic-related

need for relaxing petition requirements by allowing voters to electronically fill

out and submit initiative petitions:

                  WHEREAS, social distancing measures are
            required for a period of as-yet-undetermined duration,
            meaning unnecessary person-to-person contact must
            be limited; and

                   WHEREAS, New Jersey citizens are presently
            faced with the reality that exercising their statutory
            right to engage in direct democracy through collecting
            or filling out petitions may endanger their health and
            safety; and

                   WHEREAS, unless action is taken, the COVID-
            19 emergency will significantly hinder initiatives and
            referenda from meeting the petition requirements set
            forth in statutes, including but not limited to N.J.S.A.
            40:69A-184, 40:69A-185, 40:69A-186 . . .; and

                   WHEREAS, the full participation of voters is
            critical to a robust democracy; and

                  WHEREAS, allowing initiative and referendum
            campaigns to submit their petitions electronically, in
            addition to hand delivery, will help limit unnecessary
            person-to-person contact; and

                  WHEREAS, allowing voters to fill out and
            submit     initiative and     referendum    petitions
            electronically, so that initiative or referendum
            campaigns need not physically gather petitions by
            going to individual voters in person, will help limit
            unnecessary person-to-person contact; and


                                                                          A-0080-20
                                       14
                  WHEREAS,        temporarily     modifying     the
            requirements of statutory provisions, including but not
            limited to N.J.S.A. 40:69A-186, . . . to allow for
            electronic submission of petitions is needed to ensure
            voters can safely exercise their democratic rights
            during this unprecedented public health crisis[.]

      The Executive Order ordered and directed county clerks and municipal

clerks as follows:

                   1. In addition to accepting hand delivery of
            initiative and referendum petitions, county clerks and
            municipal clerks shall allow for these petitions to be
            submitted electronically.

                   2. The county clerks and municipal clerks shall
            also accept petitions with signatures collected via an
            online form. A generic template of this form shall be
            created by the Secretary of State, in consultation with
            the Department of Law and Public Safety. This form
            shall be available for use by May 1, 2020.

                   3. Following the availability of the online
            template form, the county clerks and municipal clerks
            shall require that signatures be gathered via the online
            template form. Hand signatures obtained prior to the
            effective date of this Order shall also be accepted.

                   4. The requirements of statutory provisions,
            including but not limited to N.J.S.A. 40:69A-186, . . .
            that a petition circulator provide a notarized affidavit
            attesting to the validity of the signatures on the
            petition and the process by which the signatures were
            collected shall be suspended for initiative and
            referendum petitions submitted during the pendency of
            the public health emergency. Petition circulators who
            have not already notarized an affidavit shall attach a
            signed statement verifying the information required in


                                                                       A-0080-20
                                      15
            statutes, including but not limited to N.J.S.A. 40:69A-
            186 . . . .

      Defendant initially rejected the initiative petition because the petition

was not personally circulated to each voter who signed it. The petition should

not have been rejected on that basis. The electronic circulation and submission

of the petition, rather than by hand delivery, was expressly permitted and

encouraged by Executive Order 132.

      The initiative petition "shall be filed with the municipal clerk." N.J.S.A.

40:69A-185. "Nothing in the statute suggests that the [municipal] clerk can

refuse to accept the petition for filing." Tumpson v. Farina, 218 N.J. 450, 469

(2014).

      For the petition to be certified, the municipal clerk must:

            determine "whether the petition is signed by a
            sufficient number of qualified voters" and [] certify
            whether the same is sufficient or insufficient. N.J.S.A.
            40:69A-187. There is no statutory directive as to the
            method or means to be utilized by the clerk in order to
            arrive at his [or her] determination.

                  In the absence of such statutory direction, a
            clerk has the discretionary power to adopt any rational
            means of performing his [or her] duty, subject to
            judicial review to determine whether he [or she] has
            abused his [or her] discretion and acted in an arbitrary
            manner.

            [D'Ascensio v. Benjamin, 142 N.J. Super. 52, 55
            (App. Div. 1976).]


                                                                          A-0080-20
                                       16
Thus, the clerk is charged with making two determinations:           (1) the actual

number of votes cast in the last General Assembly election, and (2) that only

legal voters placed their signatures on the petition. Tumpson, 218 N.J. at 470.

      The voters have the power of referendum, to approve or reject at the

polls any ordinance submitted by the Council to the voters. N.J.S.A. 40:69A-

185. To that end:

            All petition papers comprising an initiative or
            referendum petition shall be assembled and filed with
            the municipal clerk as one instrument. Within twenty
            days after a petition is filed, the municipal clerk shall
            determine whether each paper of the petition has a
            proper statement of the circulator and whether the
            petition is signed by a sufficient number of qualified
            voters. After completing his [or her] examination of
            the petition, the municipal clerk shall certify the result
            thereof to the council at its next regular meeting. If he
            [or she] shall certify that the petition is insufficient he
            [or she] shall set forth in his [or her] certificate the
            particulars in which it is defective and shall at once
            notify at least two members of the Committee of the
            Petitioners of his [or her] findings.

            [N.J.S.A. 40:69A-187.]

      The Legislature has enacted a specific process to move the date of a

BOE election to the date of the general election.

            The question of moving the date of a school district's
            annual school election to the first Tuesday after the
            first Monday in November, to be held simultaneously
            with the general election, shall be submitted to the
            legal voters of a local or regional school district, other
            than a Type II district with a board of school estimate,

                                                                            A-0080-20
                                        17
            whenever a petition signed by not less than 15% of the
            number of legally qualified voters who voted in the
            district at the last preceding general election held for
            the election of electors for President and Vice-
            President of the United States is filed with the board
            of education.

            [N.J.S.A. 19:60-1.1(a)(1).]

      Defendant argues that the statutory process required to move a BOE

election, as set forth in N.J.S.A. 19:60-1.1, differs from that used to move a

municipal election, described in N.J.S.A. 40:69A-184 to -186. She contends

that the court erred because voters should have been offered two separate

questions regarding moving the BOE and the municipal elections and should

not have been required to make a single choice about both elections.

According to defendant, the court disenfranchised voters because they were

not given the opportunity to move one election, but not the other. In support,

defendant cites N.J. Democratic Party v. Samson, 175 N.J. 178, 190 (2002),

for the notion that voters should not be limited in their ability to exercise their

franchise. As our Supreme Court explained:

                   When this Court has before it a case concerning
            the New Jersey election laws, we are directed by
            principle and precedent to construe those laws so as to
            preserve the paramount right of the voters to exercise
            the franchise. We have understood our Legislature, in
            establishing the mechanisms by which elections are
            conducted in this State, to intend that the law will be
            interpreted "to allow the greatest scope for public
            participation in the electoral process, to allow

                                                                            A-0080-20
                                        18
             candidates to get on the ballot, to allow parties to put
             their candidates on the ballot, and most importantly to
             allow the voters a choice on Election Day."

             [Ibid. (quoting Catania v. Haberle, 123 N.J. 438, 448
             (1990)).]

      Defendant also relies upon In re Hackensack Recall Election, 31 N.J.

592, 595 (1960), where our Supreme Court stated:

             in the absence of malconduct or fraud, we cannot
             overturn a concluded election for an irregularity in the
             ballot unless in all human likelihood the irregularity
             has interfered with the full and free expression of the
             popular will, and has thus influenced the result of the
             election.

      Defendant argues that placing only one question on the ballot, instead of

two, interfered with the full and free expression of the popular will. Plaintiffs

contend that overturning the trial court's decision would disenfranchise 7582

voters, representing nearly sixty percent of the electorate, who chose to adopt

the initiative.

      Ridgewood voters were given a choice whether to consolidate the BOE

and Council elections to save taxpayer dollars. They were free to vote against

the initiative. There was no statutory requirement that two separate questions

had to be placed on the ballot. Also, when performing her ministerial duty of

determining whether the petition should be certified, defendant never told

plaintiffs they needed to present two questions on the ballot instead of one.


                                                                           A-0080-20
                                       19
      "The Faulkner Act was adopted in order to encourage public

participation in municipal affairs in the face of normal apathy and lethargy in

such matters."     Spillane, 125 N.J. Super. at 523.           In Faulkner Act

municipalities there is a "strong public policy favoring the right of the voters

to exercise their power of initiative." In re Jackson Twp. Admin. Code, 437

N.J. Super. 203, 215 (App. Div. 2014) (quoting Clean Cap. Cnty. Comm. v.

Driver, 228 N.J. Super. 506, 510 (App. Div. 1988)).             Thus, "statutory

provisions for initiative as to municipal ordinances are generally to be liberally

construed to effect the salutary objective of popular participation in l ocal

government." Concerned Citizens of Wildwood Crest v. Pantalone, 185 N.J.

Super. 37, 43 (App. Div. 1982) (citing In re Certain Petitions for a Binding

Referendum, 154 N.J. Super. 482, 484 (App. Div. 1977)).

      Our courts have long upheld the expression of the popular will even

when there was not full compliance with statutory details.        In d'Espard v.

Essex Fells, 84 N.J.L. 181, 182-83 (Sup. Ct. 1913), the Court explained:

            when the fact clearly appears that a statutory provision
            is entirely directory in character; that the essential
            purpose of the law has been answered; that no claim is
            made that any substantial fraction of the electors have
            been misled, and that to all intents and purposes the
            legislative scheme has been complied with by a
            substantial expression of the popular will, the mere
            failure of punctilious compliance by a local
            administrative official, entrusted with the performance
            of statutory details of the Election law, will be held

                                                                           A-0080-20
                                       20
             not to subvert the popular will thus practically
             expressed.

More recently, we have explained:

                    The law in this State . . . is well established on
             the point that initiative and referendum statutes should
             be liberally construed in order to encourage public
             participation in municipal affairs in the face of normal
             apathy and lethargy in such matters.

             [Margate Tavern Owners' Ass'n v. Brown, 144 N.J.
             Super. 435, 441 (App. Div. 1976) (citing Spillane, 125
             N.J. Super. at 523).]

       Applying this standard, we conclude that the use of a single question on

the ballot did not disenfranchise voters, who were clearly informed that voting

in favor of the election date change would affect both the BOE election and the

Council election. We discern no intentional misconduct or fraud by plaintiffs.

Nor has defendant demonstrated that any "irregularity in the ballot . . . has

interfered with the full and free expression of the popular will, and has thus

influenced the result of the election." Hackensack Recall Election, 31 N.J. at

595.   A technical ballot error should not override the clear choice of the

electorate to save taxpayer dollars and increase voter participation by holding

both elections on the date of the November general election. We are satisfied

that the result of the election was not affected by using a single question.

"Therefore, the expressed will of the [Ridgewood] electorate will not be

disturbed." Ibid.

                                                                         A-0080-20
                                        21
                                     III.

                                      A.

      Defendant further argues that the court erred because plaintiffs did not

follow the proper procedures for moving a BOE election. N.J.S.A. 19:60-

1.1(a) requires that the petition be signed by fifteen percent of voters who

voted in the last presidential election. Some 13,090 Ridgefield residents voted

in the 2016 presidential election; accordingly, defendant argues 1965

signatures were required on the petition.       Plaintiffs supplied only 582

signatures Defendant concedes this number was sufficient for a petition to

move the municipal election, but not to move a BOE election.3

      The trial court acknowledged that plaintiffs did not follow the

appropriate procedure for moving the date of the BOE election.          It also

recognized defendant's concern that voters may not have realized that by

moving the school board election to the date of the November general election,

they could no longer vote on the school budget.        The court determined,

however, that defendant improperly denied the petition because plaintiffs made


3
    To move the municipal election without triggering a special election,
plaintiffs needed signatures of at least ten percent and not more than fifteen
percent of the number of Ridgewood voters who voted in the last General
Assembly election; according to defendant, 4098 Ridgewood residents voted in
the 2019 General Assembly election. Ten percent of that number is 410, while
fifteen percent is 615.


                                                                        A-0080-20
                                      22
clear that their goal was to move the BOE election and defendant told them

they had enough signatures to accomplish this.

      "A ministerial duty is one that 'is absolutely certain and imperative,

involving merely the execution of a set task, and when the law which imposes

it prescribes and defines the time, mode and occasion of its performance with

such certainty that nothing remains for judgment or discretion.'"          Vas v.

Roberts, 418 N.J. Super. 509, 522 (App. Div. 2011) (quoting Ivy Hill Park

Apartments v. N.J. Prop. Liab. Ins. Guar. Ass'n, 221 N.J. Super. 131, 140

(App. Div. 1987)). Defendant's ministerial duty under N.J.S.A. 40:69A-187

was to determine whether the petition was "signed by a sufficient number of

qualified voters."

      When plaintiffs submitted their initial petition, it was clear they sought

to place on the ballot a question of whether to move the BOE election.

Defendant responded to that petition by stating "[a]lthough you have sufficient

signatures for the initiative petition, it fails to conform to N.J.S.A. 40:69A -186

in that the petition was not filed in the proper legal form for an Initiative

Petition, pertaining to the question asked and the statement made on the

petition." Until the filing of the complaint, defendant never advised plaintiffs

they had an insufficient number of signatures to move a BOE election. By the

time the complaint was filed, it was too late to rectify the defect. As a result,


                                                                            A-0080-20
                                        23
the court ruled that defendant could not belatedly claim the number of

signatures was insufficient to move a BOE election, because defendant had

performed her ministerial duty and told plaintiffs they had sufficient

signatures.

      Plaintiffs did not actually obtain the correct number of signatures for

moving a BOE election, but this was because defendant incorrectly advised

them, while knowing they sought to move the BOE election.                 It was

defendant's ministerial duty to correctly advise whether the petition had

sufficient signatures, but she did not advise them they needed more signatures

until it was too late for them to rectify the shortfall.

      Plaintiffs argue that at this juncture, when the initiative has already

passed by a wide margin, it would be improper for this court to overturn the

voters' mandate because the number of signatures on the petition was

insufficient. We agree. The full and free expression of the popular will was to

adopt the initiative and consolidate the elections.

                                         B.

      Next, defendant claims the court erred because plaintiffs failed to file the

petition with the BOE as required by N.J.S.A. 19:60-1.1. In February 2020,

when plaintiffs first approached Ridgewood's administration about the

initiative, defendant told them to submit the petition to her and not the BOE .


                                                                           A-0080-20
                                         24
As the judge noted, multiple signatories to the petition were present or past

members of the BOE, and they did not advise plaintiffs to file the petitio n with

the BOE. In turn, when defendant advised plaintiffs of the deficiencies in the

initial petition, she never stated it should be submitted to the BOE .

      Plaintiffs argue that N.J.S.A. 19:60-1.1 requires a petition to be

submitted to the BOE and not the municipal clerk because many communities

have a BOE that is regional and not tied to single municipality. For that

reason, it would be unfair for a single municipal clerk to accept a petition

when multiple municipalities would be affected by moving the BOE election.

But here, plaintiffs argue, Ridgewood's school district only encompasses the

Village, and does not include additional municipalities. Thus, there was no

lack of fairness in submitting the petition to defendant and not the BOE . We

concur.

      The absence of unfairness coupled with defendant's directive to file the

petition with her office, rather than the BOE, militates strongly against

overturning the election result. "[I]nitiative and referendum statutes should be

liberally construed[.]" Margate Tavern, 144 N.J. Super. at 441. "[T]he mere

failure of punctilious compliance" with "statutory details" should not "subvert

the popular will."    Ibid. (quoting d'Espard, 84 N.J.L. at 183).        Because




                                                                          A-0080-20
                                        25
plaintiffs followed defendant's directive and no demonstrated prejudice

resulted, we decline to hold the election result invalid.

                                        C.

      Defendant further argues that Ridgewood voters will no longer be able to

vote on the BOE budget if the school board election is moved to November

Defendant argues that this is critical because the BOE budget represents sixty -

seven percent of village taxes and voters might not have realized they would

no longer vote on the school budget.

      Defendant is only partially correct. N.J.S.A. 18A:7F-38(a) provides that

a school district budget adopted pursuant to N.J.S.A. 18A:7F-5 and -6 may not

increase the tax levy by more than two percent (the two percent cap).

Nevertheless, pursuant to N.J.S.A. 18A:7F-5(d)(9), "[a]ny district may submit

at the annual school budget election, . . . a separate proposal or proposals for

additional funds, . . . to the voters, who may, by voter approval, authorize the

raising of an additional general fund tax levy for such purposes." N.J.S.A.

18A:22-33(a) provides that a BOE of a type II district shall submit a vote on

the school budget at the April school election. In school districts that hold

their annual BOE election in November, voters may not vote on the school

budget, but may vote upon whether to approve spending of the "additional

funds" exceeding the two percent cap. N.J.S.A. 18A:22-33(b). Thus, when a


                                                                         A-0080-20
                                        26
municipality moves the BOE election to November, voters no longer approve

the general budget, but may vote on the expenditure of additional amounts that

exceed the two percent cap. See N.J.S.A. 19:60-1.1(a)(2) ("A vote shall not be

required on the district's general fund tax levy for the budget year, othe r than

the general fund tax levy required to support a proposal for additional funds. ").

         Defendant's arguments go far afield of her ministerial role as municipal

clerk.     Her role is not to take sides on the public policy implications of

initiative petitions. Instead, her sole ministerial duty in processing plaintiffs'

petition was to certify "whether each paper of the petition has a proper

statement of the circulator and whether the petition is signed by a sufficient

number of qualified voters." N.J.S.A. 40:69A-187. Defendant's perception of

the advantages or disadvantages of moving the BOE election are not relevant

to performing those duties.

         In addition, plaintiffs argue that if defendant believed they had violated

N.J.S.A. 19:60-1.1, she had an obligation to so inform them when she rejected

their petition on August 5, 2020. We agree. At that point, plaintiffs would

still have had sufficient time to gather the necessary signatures.         By not

informing plaintiffs until much later, and refusing to accept the initiative

petition, defendant essentially created a dead end for plaintiffs until they




                                                                            A-0080-20
                                         27
prevailed in this case. See Harz v. Borough of Spring Lake, 234 N.J. 317, 334

(2018) (citing Tumpson, 218 N.J. at 486).

                                       D.

      Defendant argues for the first time on appeal that moving the school

board election to November increases the likelihood of "partisan local

government intermingling with school board affairs." She also argues that

moving the BOE elections will needlessly intertwine them with partisan

politics and, in support, cites Botkin v. Mayor & Borough Council of Borough

of Westwood, 52 N.J. Super. 416, 425 (App. Div. 1958), for the proposition

that BOE elections are intended to be distinctly non-partisan.

      "[A]ppellate courts will decline to consider questions or issues not

properly presented to the trial court . . . 'unless the questions so raised on

appeal go to the jurisdiction of the trial court or concern matters of great

public interest.'" Nieder v. Royal Indem. Ins Co., 62 N.J. 229, 234 (1973)

(quoting Reynolds Offset Co. v. Summer, 58 N.J. Super. 542, 548 (App. Div.

1959)); see also Correa v. Grossi, 458 N.J. Super. 571, 576 n.2 (App. Div.

2019) (declining to address arguments that were not raised in the trial court).

Here, the issues do not concern jurisdiction or matters of great public concern .

      For the sake of completeness, we briefly address defendant's argument.

The Legislature established a process to move school board elections to the


                                                                           A-0080-20
                                       28
date of the general election. N.J.S.A. 19:60-1.1(a)(1). The statute reflects the

public policy of this State to encourage consolidation of municipal elections

with the general elections. See N.J.S.A. 40:45-1; Governor's Conditional Veto

Statement to S. 1328 (July 30, 2012) ("Hundreds of New Jersey's school

Districts have already taken advantage of that new law, advancing my goals of

saving taxpayer dollars and increasing voter participation in annual school

board elections."). The overwhelming majority of municipalities have now

followed this policy—only thirteen of the 584 school districts in this State still

hold school board elections in April. See supra note 2.

      More fundamentally, defendant's argument of increased intermingling

with partisan local politics is entirely speculative and ignores the nonpartisan

nature of municipal elections in Faulkner Act municipalities. See N.J.S.A.

40:69A-150 ("Regular municipal elections shall be conducted pursuant to the

'Uniform Nonpartisan Elections Law,' [N.J.S.A. 40:45-5 to -21]."). To that

end, the designation of candidates on the ballot in Faulkner Act municipalities

"shall not indicate political party affiliation." N.J.S.A. 40:45-10.

                                       IV.

      Defendant next argues that the court erred by ruling that she failed to

properly advise plaintiffs because her duty to advise them was circumscribed

by law. We discern no error.


                                                                           A-0080-20
                                        29
      The court found that in August 2020, defendant violated the NJCRA by

denying plaintiffs their statutory right to initiative without giving them a basis

for the denial or an opportunity to rectify the situation. The court cited Harz,

234 N.J. at 334, for the notion that a municipal clerk's improper denial of a

party's statutory right to referendum is a violation of the NJCRA . N.J.S.A.

10:6-2(c) provides:

            Any person who has been deprived of any substantive
            due process . . . rights, privileges or immunities
            secured by the Constitution or laws of the United
            States, or any substantive rights, privileges or
            immunities secured by the Constitution or laws of this
            State, or whose exercise or enjoyment of those
            substantive rights, privileges or immunities has been
            interfered with or attempted to be interfered with, by
            threats, intimidation or coercion by a person acting
            under color of law, may bring a civil action for
            damages and for injunctive or other appropriate relief.

      Our Supreme Court has utilized a test developed by the United States

Supreme Court in Blessing v. Freestone, 520 U.S. 329, 340-41 (1997), to

determine whether a denial by a municipal clerk of referendum rights afforded

by the Faulkner Act is a violation of NJCRA. Tumpson, 218 N.J. at 476. The

test considers whether the referendum statutes were intended to confer a

benefit on plaintiffs; whether the statutory right is vague or amorphous; and

whether the Faulkner Act imposes a binding obligation on the municipality.

Id. at 477. The Court found that referendum rights meet the three-part test and


                                                                           A-0080-20
                                       30
are substantive, not procedural. Id. at 478. Thus, the Court concluded that a

denial of referendum rights violates NJCRA and warrants an award of

attorney's fees. Id. at 479.

      "Moreover, because the Clerk's failure to file the petition gave rise to a

cause of action, [the Tumpson Court] determined that 'by definition, the right

of referendum is substantive in nature.'"     Harz, 234 N.J. at 334 (quoting

Tumpson, 218 N.J. at 478). This analysis applies with equal force to initiative

petitions. The Faulkner Act conferred the right of initiative petition on the

plaintiffs and voters of Ridgewood. Just as in Tumpson, "the filing of the

petition was inextricably intertwined with the vindication of the plaintiffs'

right of [initiative petition]." Harz, 234 N.J. at 334 (citing Tumpson, 218 N.J.

at 468-71). As in Tumpson, "[g]iven that [defendant] had barred plaintiffs'

efforts to realize that substantive right, the only remedy then available was

through the court system." Ibid. (citing Tumpson, 218 N.J. at 478). Therefore,

under NJCRA, "plaintiffs were entitled to vindicate the right of [initiative

petition] by securing a judicial order" certifying the initiative petition and

causing it to be placed on the November 3, 2020 ballot. Ibid. (citing Tumpson,

218 N.J. at 478).

      Defendant argues that by law, she was only required to confirm the

required number of signatures, whether legal voters had signed it, and whether


                                                                         A-0080-20
                                      31
there were deficiencies with the petition warranting a refiling and was not

obligated to provide legal advice to plaintiffs. The trial court did not find that

she failed to give legal advice. Instead, the court found that in August 2020,

she denied the petition and stated she would not give the reasons for the

deficiencies until after the September Council meeting, when it would be too

late to place the question on the ballot. The court found that through this

action, defendant deprived plaintiffs of their statutory right to initiative, a

violation of the NJCRA.

      Defendant argues that N.J.S.A. 40:69A-189 serves as a "stop-gap"

measure in the event of deficiency in a petition for any reason, including

wrongful advice by a municipal clerk. It permits tolling of time to allow

corrections to a petition.

             Upon the filing of a referendum petition with the
             municipal clerk, the ordinance shall be suspended
             until ten days following a finding by the municipal
             clerk that the petition is insufficient or, if an amended
             petition be filed, until five days thereafter; or, if the
             petition or amended petition be found to be sufficient,
             until it be withdrawn by the Committee of the
             Petitioners or until repeal of the ordinance by vote of
             the council or approval or disapproval of the
             ordinance by the voters.

             [N.J.S.A. 40:69A-189.]

"Nothing in the statute suggests that the . . . Clerk can refuse to accep t the

petition for filing." Tumpson, 218 N.J. at 469. Instead, "the filing of the petition

                                                                             A-0080-20
                                        32
with the Clerk triggers an inquiry into the adequacy of the petition." Ibid. But

here, tolling the time to correct the petition would not have helped plaintiffs,

because defendant refused to give them the necessary information until it

would have been too late to make the corrections.

                                       V.

       In her reply brief, defendant argues for the first time that the court

should not have awarded attorney's fees. A matter raised for the first time in a

reply brief need not be addressed by this court. See Drinker Biddle v. Dep't of

Law, 421 N.J. Super. 489, 496 n.5 (App. Div. 2011) (claims not addressed in

merit's brief are deemed abandoned); N.J. Citizens Underwriting Reciprocal

Exch. v. Collins, 399 N.J. Super. 40, 50 (App. Div. 2008) (declining to address

an argument raised for the first time in reply brief). In addition, as we have

already explained, appellate courts generally decline to address arguments not

raised in the trial court. Nieder, 62 N.J. at 234; Correa, 458 N.J. Super. at 576

n.2.

       Nevertheless, for the sake of completeness, we briefly address this

argument. A prevailing party under NJCRA may be awarded of reasonable

attorney's fees and costs.   N.J.S.A. 10:6-2(f).    "Indeed, the attorney's fee

provision is one of [NJCRA's] 'most powerful remedies' because it allows

average citizens to attract competent counsel to vindicate their substantive


                                                                          A-0080-20
                                       33
rights when violated by official action."        Harz, 234 N.J. at 330 (quoting

Tumpson, 218 N.J. at 479-80).

      Plaintiffs demonstrated that defendant violated NJCRA. Accordingly,

"plaintiffs were the prevailing party, entitling them" to reasonable counsel fees

and costs under N.J.S.A. 10:6-2(f). Tumpson, 218 N.J. at 482. Defendant did

not challenge the hourly rate charged by plaintiffs' counsel, the number of

hours billed, or the costs incurred, in the trial court or in its merits brief in this

appeal. Under those circumstances, the attorney's fees and costs awarded to

plaintiffs was not an abuse of discretion.

      Affirmed.




                                                                               A-0080-20
                                         34